In his motion for rehearing appellant insists that we erred in holding the testimony sufficient to sustain the conviction; also that we erred in holding it not reversible error for the trial court to have overruled appellant's motion for new trial, and, third, that this court erred in holding the indictment sufficient.
We find nothing in the record to support the proposition that the indictment is not sufficient. It plainly charges that this appellant did, in a certain county, by means of false pretenses and devices and fraudulent representations, knowingly and fraudulently made by him to Sheppard, induce the said Sheppard to deliver to him, appellant, and appellant did then and there by the means aforesaid acquire from the said Sheppard one hundred dollars in money, and one note of the value of seventy-five dollars. The matters above set out are further elaborated in the indictment, which we think amply sufficient to make plain to appellant the thing charged against him, — which appears to be a violation of the law against swindling.
Nor are we able to say that the facts do not support the averments of the indictment. It was established that appellant represented to Sheppard that R. L. Brown was the owner of a certain tract of land; that said Brown had authorized appellant to lease the land, and that acting upon said representations Sheppard paid to this appellant one hundred dollars, consisting of a note and twenty-five dollars in money for a lease upon said land. Appellant cashed the note. Sheppard testified, — and was supported, — that the note was worth seventy-five dollars. Sheppard had never gotten the money or the note back. We think the facts sufficient to show that the record title to the land was not in Brown at the time of the transaction in question, and that appellant had no legal right to make the representations to Sheppard, testified to by the latter. We are not *Page 632 
quite sure that we understand, or are able to make application to a case like this, — of what is claimed by appellant to be the beneficial title to said land. The land had in fact belonged to C. R. Jamison, but he had deeded it to Morris Jamison, in whom was the record title at the time of this transaction. It seems clear that appellant had no right from any standpoint to make the representations to Sheppard which were made and upon the strength of which Sheppard parted with his property.
We are not able to agree with appellant's contentions, and his motion for rehearing is overruled.
Overruled.